Citation Nr: 0836528	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  93-09 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1941 to December 
1945.  He died in August 1992 at age 73.  The appellant is 
claiming benefits as his surviving spouse.

This matter was brought to the Board of Veterans' Appeals 
from rating action by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 1993, the appellant testified before a Hearing 
Officer at a hearing at the VARO.  In May 2007, the appellant 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing at the RO.  Transcripts of the 
hearings are associated with the claims file.

In a decision in July 2007, the Board denied entitlement to 
service connection for the cause of the veteran's death, and 
remanded the case on the issue herein concerned for 
development specified therein.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran died on August [redacted], 1992.

2.  At the time of the veteran's death, service connection 
was in effect for chorioretinitis, bilateral, with defective 
vision, rated as 100 percent disabling from February 12, 
1990; he also had service connection for a burn scar on the 
face, rated as noncompensably disabling.  Prior to 1990, the 
eye disability had been rated as 20 percent disabling from 
1972.  

3.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for a service-
connected disability rated totally disabling for 10 
continuous years immediately preceding his death, nor was he 
rated totally disabled continuously after his discharge from 
service in 1945 for a period of at least five years 
immediately preceding death.  The veteran was not a former 
prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The appellant received numerous notices which informed her of 
all pertinent requirements for supporting her claim.  To make 
sure that she was so aware, the appellant was further 
instructed at the hearings, and the Board even remanded the 
case for further development.  The Board finds that the 
content of letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of opportunities to submit 
additional evidence, after which additional data was not 
provided.  The purpose behind the notice requirement has been 
satisfied, because she has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  


In addition, it appears that all obtainable evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither has suggested in any way that there is any prejudice 
due to a lack of proper VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the appellant and her representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim). 

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
her in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to the claim under the VCAA. 

No useful purpose would be served in remanding this matter 
for yet more development as to the remaining issue.  That 
action would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  Legal Criteria, Factual Background, and Analysis

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation 
(DIC) in the same manner as if the veteran's death were 
service-connected, under certain specific conditions.  VA 
shall pay DIC under 38 U.S.C.A. § 1318 to the surviving 
spouse of a veteran who has died not as the result of his own 
willful misconduct, and who at the time of death was in 
receipt of or entitled to receive compensation for a service- 
connected disability rated totally disabling, provided that 
(1) the disability was continuously rated totally disabling 
for a period of at least 10 consecutive years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling since the veteran's release from active 
duty and for a period of at least five years immediately 
preceding death, or the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error (CUE) in previous final decisions; or (3) the veteran 
was a former POW who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it was 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled to receive section 1318(b) basis 
recognized in the aforementioned case law. 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.

Prolonged litigation ensued, and included a stay of 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000) holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran is required to have 
been rated totally disabled for a continuous period of eight 
years prior to death) the implementing regulation, 38 C.F.R. 
§ 20.1106, permitted "hypothetical entitlement."

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 
20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (sections 1311 and 1318) in 
conflicting ways.  The Federal Circuit directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17 (now codified at 38 C.F.R. § 20.1106 (2007).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2007).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would have required a hypothetical determination as 
to eligibility.

The Board notes that the RO received the appellant's claim 
for DIC benefits soon after the veteran's death in the early 
1990's, and that much of the above described evolution of 
analysis for 38 U.S.C.A. § 1318 claims occurred during the 
pendency of her claim.  As discussed above, the Federal 
Circuit has found that VA's action in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
and confirmed VA's earlier interpretation of the statute, 
which was to bar "hypothetical entitlement" claims.  See 
NOVA I, 260 F.3d at 1376-77.  In addition, the Federal 
Circuit found that VA was not bound by the prior Court 
decisions, which had construed 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22 in a way antithetical to the agency's 
interpretation, and was free to challenge them, to include 
through the route of rulemaking.  Id. at 1374.

Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Moreover, considering that, although 
the veteran had been in receipt of a total schedular 
disability evaluation when he died, it had been in effect for 
only about 2 years, nowhere near the required 10 years prior 
to his death.  Thus, the application of either version of 38 
C.F.R. § 3.22(a) would result in the same outcome, and 
therefore the appellant is not prejudiced by our deciding the 
case at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has considered whether the veteran was "entitled 
to receive" compensation for a service-connected disability 
rated totally disabling for a continuous period of at least 
10 years immediate preceding his death.  See 38 C.F.R. § 
3.22(b).  Although the appellant has perhaps implied by 
claiming the benefit that this might be so, she has not 
provided evidence to that effect, even after the Board sought 
this at the hearings and also remanded the case for her to do 
so, and so directed therein.  In point of fact, the appellant 
has not provided, and there is no additional information of 
record, to support such a theory on any premise.  

Given the foregoing, the Board also finds it is clear the 
veteran did not have any service-connected disabilities rated 
totally disabling since his release from active duty in 1945, 
and was not a former POW who died after September 30, 1999.

Therefore, the Board finds that none of the circumstances 
specified in 38 C.F.R. § 3.22(b) under which a veteran might 
have been entitled to receive compensation is shown to be 
applicable in this case.

The Board appreciates the appellant's testimony in support of 
her claim and appeal.  In the present matter, however, we are 
constrained to follow the provisions of law governing the 
issue before us.  The Court has held that, when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit of the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the issue 
as to this matter, the benefit-of-the-doubt doctrine is not 
for application, and the appeal must be denied.


ORDER

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


